     3:17-cr-30037-SEM-TSH # 48    Page 1 of 16                                    E-FILED
                                                         Tuesday, 07 July, 2020 04:54:46 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
     v.                                  )        Case No. 17-cr-30037
                                         )
ANDREA NICOLE TATE,                      )
                                         )
                Defendant.               )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Andrea Nicole Tate’s amended

Motion for Compassionate Release (d/e 39) requesting a reduction

in her term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is GRANTED.

                             I. BACKGROUND

     On July 13, 2017, Defendant pleaded guilty to one count of

distribution and possession with intent to distribute heroin in

violation of 18 U.S.C. §§ 841(a)(1) and (b)(1)(C). Minute Entry, July

13, 2017. The plea agreement was entered into pursuant to Federal

Rule of Criminal Procedure 11(c)(1)(C). Plea Agreement 1, d/e 4.

On November 21, 2017, the undersigned District Judge accepted


                              Page 1 of 16
     3:17-cr-30037-SEM-TSH # 48   Page 2 of 16




the plea agreement and sentenced Defendant to 168 months’

imprisonment as the parties agreed to in the plea agreement.

Minute Entry, Nov. 21, 2017. The Court also imposed a three-year

term of supervised release. Id. Defendant is currently serving her

sentence at the Federal Prison Camp (FPC) in Greenville, Illinois.

Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed July 7, 2020).

Defendant’s projected release date is June 3, 2028. Id.

     On June 22, 2020, Defendant filed a pro se motion for

compassionate release (d/e 34) pursuant to 18 U.S.C. §

3582(c)(1)(A). On June 26, 2020, after appointment of the Office of

the Federal Public Defender, Defendant filed an Amended Motion

for Compassionate Release (d/e 39). Defendant requests

compassionate release due to her health issues and the COVID-19

pandemic. Defendant is forty-three years old and has been

diagnosed with asthma, hypertension, diabetes, severe obesity, and

HIV. Am. Mot. Compassionate Release 1-3.

     If released, Defendant proposes to live with her sister at her

residence in Canton, Missouri. The United States Probation Office,

in a Memorandum (d/e 43) addressing Defendant’s request for


                             Page 2 of 16
     3:17-cr-30037-SEM-TSH # 48   Page 3 of 16




compassionate release, concludes that Defendant’s sister’s

residence appears to be an acceptable living situation for

Defendant. Id. at 2. Probation’s Memorandum also notes that

Defendant has no disciplinary record from her time in the custody

of the Bureau of Prisons. Id. at 1.

     On July 1, 2020, the Government filed a Response Opposing

Defendant’s Motion for Compassionate Release (d/e 42). In the

Response, the Government argued that Defendant’s Motion should

be denied because Defendant has failed to exhaust her

administrative remedies. Resp. 2. In the alternative, the

Government argues that should the Court reach the merits of the

motion, the Court should deny the motion on the merits because

Defendant does not satisfy the criteria for compassionate release.

Id. The Government also notes that FPC Greenville has no

confirmed staff or inmate cases of COVID-19. Id. at 22. The

Government further details the procedures that BOP has

implemented to curb the spread of the virus in its facilities. Resp.

15-16, 19-24.

     On July 2, 2020, the Court held a videoconference hearing on

Defendant’s Amended Motion for Compassionate Release. At that


                             Page 3 of 16
     3:17-cr-30037-SEM-TSH # 48   Page 4 of 16




hearing, the Court heard arguments from counsel and a statement

from Defendant. The Court took the Amended Motion for

Compassionate Release under advisement and continued the

hearing to July 7, 2020. On the day of the continued hearing,

Defendant and the Government both filed additional documents,

d/e 45, 47, which show that Defendant submitted a request for

compassionate release to the warden of her facility on May 7, 2020,

which the warden denied on July 5, 2020.

     At the continued hearing on Defendant’s motion on July 7,

2020, the Court heard additional arguments from counsel and

another statement from Defendant. As of July 7, 2020, BOP reports

no confirmed inmate or staff cases of COVID-19 at FPC Greenville,

although the Federal Correction Institution (FCI) at Greenville has

reported one confirmed inmate case of COVID-19. See Federal

Bureau of Prisons – COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last accessed July 7, 2020).

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,


                             Page 4 of 16
     3:17-cr-30037-SEM-TSH # 48   Page 5 of 16




one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in


                             Page 5 of 16
     3:17-cr-30037-SEM-TSH # 48   Page 6 of 16




     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     Defendant submitted a request for compassionate release to

the Warden of FPC Greenville on May 7, 2020. Def.’s Supplemental

Exhibits, d/e 47. In a letter dated on July 5, 2020, the Warden of

FPC Greenville denied Defendant’s request for compassionate

release. Government’s Supplemental Resp., d/e 45. Because more

than 30 days have passed since Defendant submitted her request

for compassionate release to the Warden of FPC Greenville,

exhaustion of administrative remedies is not an issue in this case.

See 18 U.S.C. § 3582(c)(1)(A).
---
     As Defendant’s motion is properly before the Court, the next

issue is whether Defendant is eligible for compassionate release.

For Defendant to be eligible for compassionate release, the Court,

after considering the relevant factors set forth at 18 U.S.C. §

3553(a), must determine that “extraordinary and compelling

reasons” warrant a reduction in Defendant’s term of imprisonment


                             Page 6 of 16
     3:17-cr-30037-SEM-TSH # 48   Page 7 of 16




and that the reduction is “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A).

     1.    Extraordinary and Compelling Reasons for Release

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Socially distancing can be difficult for

individuals living or working in a prison.

     Defendant is a forty-three-year-old African American woman

who is five feet five inches tall and (at the time of the preparation of

the PSR) weighed 274 pounds, which equates to a body mass index

(BMI) of 45.6. Am. Mot. Compassionate Release 1. A BMI of 45.6 is

considered to be severely obese. Id. at 1-2. Defendant has also

been diagnosed with asthma, hypertension, diabetes, and HIV. Id.

     On June 25, 2020, the Centers for Disease Control and

Prevention (CDC) revised its guidelines concerning persons who are

at higher risk for severe illness from COVID-19 based on the


                             Page 7 of 16
     3:17-cr-30037-SEM-TSH # 48   Page 8 of 16




available evidence.1 According to the most recent information from

the CDC, having type II diabetes increases the risks of severe illness

from COVID-19.2 The most recent guidance from the CDC also

indicates that individuals with a body mass index of 30 or more are

at risk of severe illness from COVID.3 Additionally, according to the

CDC, based on the evidence available at this time, people with

hypertension and moderate to severe asthma might be at increased

risk of severe illness from COVID-19.4 The same is true for persons

living with HIV.5


1. See CDC, Coronavirus Disease 2019 (COVID-19), People Who Need Extra
Precautions: Who Is at Increased Risk for Severe Illness?,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html
(last accessed July 7, 2020).
2. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#diabetes (last accessed July 7, 2020).
3. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#obesity (last accessed July 7, 2020).
4. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#serious-heart-conditions (last accessed July 7, 2020).
5. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-

                             Page 8 of 16
     3:17-cr-30037-SEM-TSH # 48   Page 9 of 16




     Finally, according to the CDC “[l]ong-standing systemic health

and social inequities have put some members of racial and ethnic

minority groups at increased risk of getting COVID-19 or

experiencing severe illness, regardless of age[, and] [a]mong some

racial and ethnic minority groups, including non-Hispanic black

persons, Hispanics and Latinos, and American Indians/Alaska

Natives, evidence points to higher rates of hospitalization or death

from COVID-19 than among non-Hispanic white persons.”6

According to the CDC, as of June 12, 2020, age-adjusted

hospitalization rates are highest among non-Hispanic American

Indian or Alaska Native and non-Hispanic black persons, followed

by Hispanic or Latino persons. The latest statistics from the CDC

indicate that non-Hispanic black persons have a rate of infection

that is approximately five times that of non-Hispanic white persons.

     The Government argues that the Court should deny

Defendant’s motion for compassionate release because the Federal

Prison Camp at Greenville has not yet had any confirmed cases of


conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#immunocompromised-state (last accessed July 7, 2020).
6. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/racial-ethnic-minorities.html.

                             Page 9 of 16
     3:17-cr-30037-SEM-TSH # 48   Page 10 of 16




COVID-19. See Resp. 22. While FPC Greenville does not have any

confirmed cases of COVID-19 at the current time, FCI Greenville

has reported one confirmed inmate case of COVID-19. As United

States District Judge Pratt stated in United States v. Nicholson, No.

09-cr-00058-RP-CFB (S.D. Iowa, June 6, 2020), “As other courts

have noted, the fact a prison has no confirmed open cases today

does not provide much assurance in the current environment.”

     At the time Judge Pratt wrote that sentence, the facility he was

referring to—USP Thomson—also had no confirmed cases of

COVID-19. Since then, there have been confirmed cases of COVID-

19 at that facility. See Federal Bureau of Prisons – COVID-19

Cases, https://www.bop.gov/coronavirus/ (last accessed July 7,

2020). Several other courts have concluded that extraordinary and

compelling circumstances warranting a reduction in sentence may

be present even when a defendant is housed in a facility without

any confirmed cases of COVID-19. See United States v. Williams-

Bethea, No. 18-CR-78 (AJN), 2020 WL 2848098, at *5 (S.D.N.Y.

June 2, 2020) (“[T]esting remains limited at FCI Danbury, so the

Court cannot conclude that the lack of confirmed positive cases

means that no inmates at the Defendant’s facility carry the virus.


                            Page 10 of 16
     3:17-cr-30037-SEM-TSH # 48   Page 11 of 16




For these reasons and others, courts in this district have granted

compassionate release to federal inmates due to COVID-19 even

where the particular facility at which they were housed had none or

few confirmed cases of the virus.”); United States v. Schafer, No.

6:18-CR-06152 EAW, 2020 WL 2519726, at *2 (W.D.N.Y. May 18,

2020) (“[W]ithout knowing the percentage of the prison population

that has been tested, the fact that there are no positive COVID-19

cases provides little insight into whether the virus has reached the

facility.”); United States v. Ben-Yhwh, No. CR 15-00830 LEK, 2020

WL 1874125, at *4 (D. Haw. Apr. 13, 2020) (“It is not a matter of

considering Ben-Yhwh’s risk of getting sick and receiving less than

adequate medical care, it is the consideration that, even with BOP’s

conscientiousness and care in mitigating the spread of COVID-19 in

its facilities through cleaning and social distancing, should Ben-

Yhwh contract COVID-19, he is likely to need ICU intervention and

has a high likelihood of dying.”); United States v. Burrill, No. 17-CR-

00491-RS-1, 2020 WL 1846788, at *2 (N.D. Cal. Apr. 10, 2020)

(“Federal correctional institutions, which had reported zero COVID-

19 cases only weeks ago, and despite the steps the BOP has taken

to contain the disease within its facilities, are now reporting


                            Page 11 of 16
     3:17-cr-30037-SEM-TSH # 48   Page 12 of 16




numerous virus-related deaths.”) (citations omitted). Defendant—

who has two underlying medical conditions that place her at greater

risk and three conditions that may increase her risk of serious

illness or death from COVID-19—remains at risk of imminent harm

despite the best efforts of the Bureau of Prisons.

     The Court begins with the factors set out in 18 U.S.C. §

3553(a). Defendant is currently serving a 168-month term of

imprisonment for one count of distributing and possessing with the

intent to distribute heroin. According to BOP records, Defendant is

scheduled to be released on June 3, 2028. Defendant has not

incurred any disciplinary history while is the custody of BOP.

Defendant has completed numerous classes while in prison and has

earned her GED. Am. Mot. Compassionate Release 6.

     According to Defendant’s Amended Motion for Compassionate

Release and Probation’s Memorandum, Defendant’s proposed

residence upon release provides a suitable living arrangement, and

Defendant would have the support of her sister while transitioning

into the community. The Court has considered the factors in §

3553(a) and concludes that they entitle Defendant to compassionate

release.


                            Page 12 of 16
     3:17-cr-30037-SEM-TSH # 48     Page 13 of 16




      2.    Sentencing Commission Policy Statements

      The relevant policy statement, § 1B1.13 of the Sentencing

Guidelines, explains that a sentence reduction under § 3582(c)(1)(A)

may be ordered where a court determines, “after considering the

factors set forth in 18 U.S.C. § 3553(a),” that “(1)(A) extraordinary

and compelling reasons warrant the reduction; . . . (2) the

defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g); and (3) the

reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13 (2018).

      The commentary to § 1B1.13 provides certain circumstances

constituting “extraordinary and compelling reasons” that warrant a

sentence reduction.7 U.S.S.G. § 1B1.13 cmt. n.1. One of the

circumstances is where a defendant is “suffering from a serious

physical or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment



7. The Court notes that § 1B1.13 of the Sentencing Guidelines has not been
amended to reflect all of the additional language added to 18 U.S.C. §
3582(c)(1)(A). As it stands, § 1B1.13 only refers to a reduction “upon the
motion of the Director of the Bureau of Prisoners,” which is not the situation
here. No sentencing policy provides guidance for when a defendant files a
motion. Nevertheless, the Court still considers § 1B1.13.

                                Page 13 of 16
     3:17-cr-30037-SEM-TSH # 48   Page 14 of 16




of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Another circumstance is

where “an extraordinary and compelling reason other than, or in

combination with,” the listed circumstances is present. U.S.S.G. §

1B1.13 cmt. n.1(D). As discussed above, in this case, Defendant

has serious underlying physical and medical conditions which are

present in combination with the extraordinary and compelling

reason presented by the COVID-19 pandemic.

     The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. ---
                                                See U.S.S.G. §

1B1.13. Although the Court notes that the offense for which

Defendant is currently imprisoned did result in the death of another

person from overdose, the Court has also taken note of the

statements made by the victim’s mother during the preparation of

the PSR. Specifically, the victim’s mother stated that she did not

believe Defendant intended to harm the victim and that she hoped

to see Defendant turn her life around. PSR ¶ 14. Defendant’s prior

criminal history likewise consists primarily of controlled substance

offenses and convictions for theft. Finally, if released, if Defendant

quarantines herself and practices social distancing, that will


                            Page 14 of 16
     3:17-cr-30037-SEM-TSH # 48   Page 15 of 16




diminish the risk of spreading the virus.

     Therefore, the Court finds that Defendant has satisfied all

requirements for compassionate release.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Andrea Nicole

Tate’s Amended Motion for Compassionate Release (d/e 39) is

GRANTED. The Court hereby reduces Defendant’s term of

imprisonment in this case from 168 months to time served plus 72

hours in order to allow BOP to test Defendant for COVID-19 and to

allow Defendant to arrange transportation.

     The Court modifies Defendant’s conditions of supervised

release to require Defendant to spend 6 months in home

confinement, with the first 14 days to be spent in isolation. The

home confinement shall start as soon as possible after her term of

supervised release begins. During her term of home confinement,

Defendant shall be monitored by telephone until such time as it is

practicable to implement electronic monitoring. All other aspects of

Defendant’s sentence shall remain the same. Defendant’s pro se

motion for compassionate release (d/e 34) is DENIED as MOOT.

     The Bureau of Prisons is ORDERED to immediately test


                            Page 15 of 16
     3:17-cr-30037-SEM-TSH # 48   Page 16 of 16




Defendant for COVID-19. The Clerk is DIRECTED to send a copy of

this Opinion to FPC Greenville. Defendant must self-quarantine for

a period of 14 days beginning at the time of her release, including

while she travels from FPC Greenville to her sister’s residence.

Defendant shall travel to her sister’s residence in a vehicle with

three-row seating that allows her to follow the CDC’s social

distancing guidelines, which include staying at least six feet from

others and wearing a face mask and gloves.



ENTER: July 7, 2020

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                            Page 16 of 16
